Filed 5/17/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 94







In the Matter of C.S.



Barbara Whelan, 		Petitioner and Appellee



v.



C.S., 		Respondent and Appellant







No. 20110302







Appeal from the District Court of Walsh County, Northeast Judicial District, the Honorable M. Richard Geiger, Judge.



AFFIRMED.



Per Curiam.



Kelley M.R. Cole (argued), Assistant State’s Attorney, Walsh County State’s Attorney’s Office, 600 Cooper Avenue, Grafton, ND 58237, for petitioner and appellee.



David D. Dusek (argued), P.O. Box 14145, Grand Forks, ND 58208, for respondent and appellant.

Matter of C.S.

No. 20110302



Per Curiam.

[¶1]	C.S. appeals from a district court order denying his request for discharge from commitment as a sexually dangerous individual.  On appeal, C.S. argues the court erred in finding he is likely to engage in further acts of sexually predatory conduct and has serious difficulty controlling his behavior.  We conclude the court’s determination is supported by clear and convincing evidence, and we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring